Citation Nr: 0830912	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  95-20 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Boston, Massachusetts.  The issue of 
entitlement to SMC for loss of a creative organ was raised by 
the Board in a June 2000 decision.

The veteran's claims were remanded by the Board in June 2000, 
June 2005, and March 2007.  


FINDING OF FACT

The medical evidence does not show the acquired absence of 
one or both testicles, does not show a reduction in size of 
either testicle, and does not show the absence of 
spermatozoa.


CONCLUSION OF LAW

The criteria for SMC based on the loss of use of a creative 
organ have not been met. 38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  

The record reflects that the veteran was provided the 
required notice by means of a May 2007 letter from the agency 
of original jurisdiction (AOJ).  While this letter was issued 
subsequent to the December 2000 rating decision that denied 
entitlement to SMC, the veteran's claim was readjudicated by 
a March 2008 Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, despite any 
deficiency in the timing of the notice provided to the 
veteran, the Board finds no prejudice to the veteran in the 
processing of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  While the AOJ did not inform the 
veteran how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations, consistent with Dingess, such omission is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies the veteran's SMC claim, neither a disability 
rating nor an effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess.

With respect to the duty to assist, VA has obtained the 
veteran's service medical records, VA medical records, and VA 
medical examination reports.  The record reveals that all 
available pertinent records have been obtained with respect 
to the veteran's claim and that the RO has fulfilled the duty 
to assist the veteran.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Under the provisions of 38 U.S.C.A. § 1114(k) (West 2002), 
SMC is payable if a veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 C.F.R. § 
3.350(a).  Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(1)(i).

Loss of use of one testicle will be established when 
examination by a board finds that:

(a) The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or

(b) The diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or

(c) If neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genitourologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  History and Analysis

The record reveals that the veteran was struck in the scrotum 
during service.  He has service connection and a 
noncompensable rating in effect for residuals of a scrotum 
and testes injury.  As shown below, the Board does not find 
that the service-connected residuals of a scrotum and testes 
injury have resulted in the loss of use of a creative organ.

At a May 1997 hearing before a hearing officer the veteran 
reported that he has two children.

Not only did the veteran father two children after service, 
but also VA medical examination of the veteran's testicles in 
January 1979 and again in August 1995 revealed the veteran's 
testicles to be of normal size and consistency.  While VA 
outpatient records dated from June 2005 to February 2008 
reveal complaints of decreased libido, these records indicate 
that the veteran continued to be sexually active.  

In this case, the veteran has not asserted that his testicles 
are reduced or absent, nor is there any medical evidence 
showing such.  There is also no medical evidence indicating 
that the veteran has an absence of spermatozoa.  Accordingly, 
the record does not indicate that the veteran is infertile 
due to the absence of spermatozoa or the acquired absence of 
one or both testicles.  In sum, the preponderance of the 
evidence clearly shows that the veteran does not have the 
loss of use of a creative organ, as such, the benefit-of-the-
doubt doctrine is not applicable.  Accordingly, this claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to SMC based on loss of use of a creative organ 
is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


